USCA4 Appeal: 22-6227      Doc: 9        Filed: 07/26/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6227


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DAVID HILL,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Claude M. Hilton, Senior District Judge. (1:01-cr-00191-CMH-1)


        Submitted: July 21, 2022                                            Decided: July 26, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        David Hill, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6227      Doc: 9        Filed: 07/26/2022     Pg: 2 of 2




        PER CURIAM:

               David Hill appeals the district court’s omnibus order denying various postjudgment

        motions Hill filed in his criminal case. We have reviewed the record and find no reversible

        error. Accordingly, we affirm the court’s order. United States v. Hill, No. 1:01-cr-00191-

        CMH-1 (E.D. Va. Jan. 26, 2022). We deny Hill’s motion for copies of the transcripts of

        his arraignment and pretrial hearings. We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2